 

--------------------------------------------------------------------------------

Exhibit 10.3
 


STOCK APPRECIATION RIGHT AGREEMENT
 
MAGNUM HUNTER RESOURCES CORPORATION
STOCK INCENTIVE PLAN
 
THIS STOCK APPRECIATION RIGHT AGREEMENT (this “Agreement”) is made by and
between MAGNUM HUNTER RESOURCES CORPORATION, a Delaware corporation (the
“Company”), and [__________] (“Grantee”) as of [__________], pursuant to the
Magnum Hunter Resources Corporation Amended and Restated Stock Incentive Plan
(the “Plan”), which is incorporated by reference herein in its entirety.
 
RECITALS
 
The Committee, acting on behalf of the Company, wishes to grant Grantee a Stock
Appreciation Right on [__________] shares of the Company’s $0.01 par value
common stock (“Common Stock”) on the terms and subject to the conditions set
forth below and in the Plan.
 
Capitalized terms used in this Agreement and not otherwise defined in this
Agreement will have the meaning assigned to them in the Plan.
 
AGREEMENT
 
It is hereby agreed as follows:
 
1.           Grant of Stock Appreciation Right.  Effective [__________] (the
“Grant Date”), the Company hereby grants to Grantee a Stock Appreciation Right
on [__________] shares of Common Stock (the “Shares”) at a base price per share
of $[____] upon the terms and conditions set forth in this Agreement and the
Plan.
 
2.           Term.  Unless terminated sooner, the Stock Appreciation Right will
expire if and to the extent it is not exercised five years from the date of this
Agreement.
 
3.           Vesting.  The Stock Appreciation Right will partially vest upon the
later of the successful achievement of each of the hereinafter defined events
(“Vesting Event”) and Grantee’s continuous employment through the vesting dates
described in accordance with the vesting schedule below, subject to termination
or forfeiture in accordance with the terms of the Plan:
 
 
 
 

--------------------------------------------------------------------------------

 
 
[INSERT PERFORMANCE-BASED VESTING CONDITIONS AS PERMITTED BY SECTION 2.19 OF THE
PLAN]


[INSERT TIME-BASED VESTING CONDITIONS]

 
4.           Method of Exercise.  The Stock Appreciation Right may be exercised
in whole or in part by Grantee by giving written notice to the Company of the
election and the number of whole Shares subject to the exercise.  Grantee must
also pay the amount, if any, deemed by the Committee sufficient to enable the
Company to satisfy any withholding or employment-tax obligations attributable to
the exercise.  A partial exercise of the Stock Appreciation Right may not be for
less than 100 Shares.  Any required amount must be paid in cash or by certified
or bank cashier’s check payable to the Company or pursuant to any other method
permitted by the Committee in accordance with the Plan.
 
5.           Settlement of Stock Appreciation Right.  This Stock Appreciation
Right will be settled by the issuance of shares of Common Stock (or, in the sole
discretion of the Committee, in cash or a combination of cash and shares of
Common Stock) in accordance with Section 10.3 of the Plan.  The settlement of a
Stock Appreciation Right will be subject to satisfaction of applicable
withholding tax (the “Required Withholding”).  By execution of this Agreement,
Grantee authorizes the Company, to the extent permissible, to withhold shares of
Common Stock (or cash if the Committee elects to settle any Stock Appreciation
Rights with such consideration) with respect to the settlement of any Stock
Appreciation Rights as may be necessary to satisfy Grantee’s Required
Withholding, if any.  Notwithstanding the foregoing, the Committee may require
that Grantee satisfy Grantee’s Required Withholding, if any, by paying cash or
by any other means the Committee, in its sole discretion, considers
reasonable.  The obligations of the Company under this Agreement are conditioned
on the satisfaction of the Required Withholding, if any.
 
6.           Effect of Termination of Employment or Other Service.  If Grantee’s
employment and other service with the Company and all of its Subsidiaries
terminate, the effect of the termination on Grantee’s Stock Appreciation Rights
under this Agreement will be as set forth in Section 11 of the Plan.
 
7.           Restrictions on Transfer.  The Stock Appreciation Right will not be
transferable, either voluntarily or by operation of law, except as provided in
Section 14.3 of the Plan.
 
8.           Rights as a Stockholder.  Grantee will not be entitled to the
privileges of stock ownership as to any Shares not actually issued and delivered
to Grantee.  No Shares may be purchased upon the exercise of the Stock
Appreciation Right unless and until, in the opinion of the Company’s counsel,
any then-applicable requirements of the Plan, this Agreement, any laws, any
governmental or regulatory agencies having jurisdiction, and of any exchanges
upon which the stock of the Company may be listed have been fully complied with.
 
9.           No Right to Employment.  Nothing contained in this Agreement
obligates the Company to employ or have another relationship with Grantee for
any period or interfere in any way with the right of the Company to reduce
Grantee’s compensation or to terminate the employment of or relationship with
Grantee at any time.
 


 
2

--------------------------------------------------------------------------------

 


10.           Miscellaneous.
 
10.1           Binding Effect, Successors.  This Agreement shall bind and inure
to the benefit of the successors, assigns, transferees, agents, personal
representatives, heirs and legatees of the respective parties.
 
10.2           Further Acts.  Each party will perform any further acts and
execute and deliver any documents which may be necessary to carry out the
provisions of this Agreement and to comply with applicable law.
 
10.3           Amendment.  This Agreement may be amended at any time by the
written agreement of the Company and Grantee.
 
10.4           Choice of Law and Severability.  This Agreement shall be
construed, enforced and governed by the laws of the State of Delaware.  The
invalidity of any provision of this Agreement will not affect any other
provision of this Agreement, which will remain in full force and effect.
 
10.5           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission if the notice or communication is delivered prior to 3:30 p.m.
(Houston time) on any day except Saturday, Sunday and any day that is a federal
legal holiday in the United States (“Business Day”) via facsimile at the
facsimile number set forth below or via electronic mail at the address set forth
below, (b) the next Business Day after the date of transmission if the notice or
communication is delivered on a day that is not a Business Day or later than
3:30 p.m. (Houston time) on any Business Day via facsimile at the facsimile
number set forth below or via electronic mail at the address set forth below,
(c) the 2nd Business Day following the date transmitted if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom the notice is required to be given.  All notices and demands
to Grantee or the Company may be given to them at the following addresses:
 



 
If to Grantee:
[___________]
__________________________
__________________________
Fax:  ______________________
Electronic Mail: ______________

 
 
 



 
If to Company:
Magnum Hunter Resources Corporation
777 Post Oak Blvd.
Suite 910
Houston, Texas 77056
Attention: Paul M. Johnston, Senior Vice President and General Counsel
Fax: (832) 369-6992
Electronic Mail: pjohnston@magnumhunterresources.com

 


 
3

--------------------------------------------------------------------------------

 


The parties may designate in writing from time to time such other place or
places that notices and demands may be given.
 
10.6           Entire Agreement.  This Agreement, as governed by and interpreted
in accordance with the Plan, constitutes the entire agreement between the
parties hereto pertaining to the subject matter hereof, this Agreement
supersedes all prior and contemporaneous agreements and understandings of the
parties, and there are no warranties, representations or other agreements
between the parties in connection with the subject matter hereof except as set
forth or referred to herein.  No supplement, modification or waiver or
termination of this Agreement shall be binding unless executed in writing by the
party to be bound thereby.  No waiver of any of the provisions of this Agreement
shall constitute a waiver of any other provision hereof (whether or not similar)
nor shall such waiver constitute a continuing waiver.
 
10.7           Grant Subject to Terms of Plan and this Agreement.  Grantee
acknowledges and agrees that the grant of the Stock Appreciation Right is made
pursuant to and governed by the terms of the Plan and this Agreement.  Grantee,
by execution of this Agreement, acknowledges having received a copy of the
Plan.  The provisions of this Agreement will be interpreted as to be consistent
with the Plan, and any ambiguities in this Agreement will be interpreted by
reference to the Plan.  In the case of a conflict between the terms of the Plan
and this Agreement, the terms of the Plan will control.
 


 
[SIGNATURE PAGE FOLLOWS]
 


 


 


 


 


 


 


 


 


 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first set forth above.
 
 

 
“COMPANY”
 
MAGNUM HUNTER RESOURCES CORPORATION,
a Delaware corporation
 
By: _______________________________________
[__________], Chairman, Compensation and Nominating Committee




“GRANTEE”
 


 
__________________________________________
[__________]
 

 
 
 

 
 
 
 
 
 
5

--------------------------------------------------------------------------------